DETAILED ACTION
Status of the Claims
This is in response to the amendment filed on 4/20/21.  Claims 10-15 have been newly added and no claim has been cancelled. Therefore, Claims 1-15 are pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (Jain; US 2017/0294121) and SCHULZ et al. (Schulz; US 2014/0347196), further in view of Davies et al. (Davies; US 2015/0138001).
Regarding Claim 1, Jain discloses a parking space notification device for checking a parking section (parking lot) and a parking space (Abstract, [0032] detecting available parking spaces in a parking environment, (parking lot)) the parking space notification device comprising:
image sensors each configured to detect a parking section and a parking space using images (Fig 4; [0023] radar sensors gather data about a parking lot…processes the radar detection data to estimate parking space boundaries; [0036] radar units include synthetic aperture radar);
a controller (102 of Fig 1, 204 of Fig 2) configured to process information about all of the parking sections and the parking spaces by using information about the parking section and the radar detection data is provided to a neural network model as an input. Algorithms employing neural networks can be trained to recognize parked vehicles and conflicting data regarding debris, shopping carts, street lamps, traffic signs, pedestrians, etc.); and
a memory ([0025], [0045] system memory); storing information data about all of the parking sections and the parking spaces which is processed by the controller ([0056] vehicle parking module 206 can continually update the available parking space estimates),
wherein the controller detects parking data through the image sensors and updates the information data stored in the memory when the event occurs ([0056] updates the available parking space estimates); but doesn’t teach distance detection and doesn’t specify detecting a parking or leaving event.
However, Jain teaches that the technique can be real-time and provide a moving boundary estimate instantaneously ([0032]), suggesting the capability of determining a parking space as it becomes available.
In the same field of endeavor, Schulz discloses a mobile system for a vehicle for recognizing a parking place that is potentially becoming free. The system includes at least one sensor for detecting a signal that is typical for a parking place that is potentially becoming free, an evaluation unit for assessing whether a signal received by the sensor signifies a parking place that is potentially becoming free, and an optical and/or acoustic indicator unit for indicating a parking place that is potentially becoming free.
Schulz discloses distance detection ([0057] ultrasound sensors are provided for a distance measuring system and are connected to the evaluation unit) and detecting a parking or it may be ascertained whether a vehicle is in a typical position for leaving a parking place).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jain with Schulz using distance detectors and detection of a parking or leaving event in order to provide a system for automatically detecting parking places that are becoming free when travelling through a specific road section, as suggested by Schulz (Abstract, [0008]).
Regarding the new limitation of detecting a leaving and parking movement of another vehicle:
Jain teaches image sensors each configured to generate data for images for detecting one or more parking spaces available for parking and one or more parking sections which are regions defining the parking spaces (Fig 4; [0023] radar sensors gather data about a parking lot (section/region)…processes the radar detection data to estimate parking space (space) boundaries; [0036] radar units include synthetic aperture radar);
a controller (102, 204) configured to process information about the parking sections and the parking spaces by using at least one of the data generated by the image sensors or the distances detected by the distance detection sensors ([0023] the radar detection data is provided to a neural network model as an input. Algorithms employing neural networks can be trained to recognize parked vehicles and conflicting data regarding debris, shopping carts, street lamps, traffic signs, pedestrians, etc.);
a memory ([0025], [0045] system memory); storing information data about all of the parking sections and the parking spaces which is processed by the controller ([0056] vehicle parking module 206 can continually update the available parking space estimates),
updates the available parking space estimates); but doesn’t teach distance detection and doesn’t specify detecting a parking or leaving event.
Schulz discloses distance detection distance detection sensors each configured to detectfor detecting the parking sections and the parking spaces ([0057] ultrasound sensors are provided for a distance measuring system and are connected to the evaluation unit) and detecting a parking or leaving event ([0028] it may be ascertained whether a vehicle is in a typical position for leaving a parking place).
But Jain and Schulz do not specify detect one or more other vehicles' leaving movement from the parking spaces and parking movement of one or more other vehicles on the parking spaces, using the image sensors and update the information data about the parking sections and the parking spaces stored in the memory according to the detected leaving movement from the parking spaces or the detected parking movement of one or more other vehicles on the parking spaces
In the same field of endeavor Davies teaches an automated system for managing one or more parking spaces, that includes a vehicle identification detector for detecting vehicles in a parking space area, a dynamically updatable display device mounted in the parking space area, and a computer subsystem that dynamically updates the display device with messages or images to be communicated in real time to the operator of the vehicle that is being parked. The system can be dynamically configured to operate either as a reserved parking system, or as a pay-for-parking system. 
Davies teaches detecting other vehicles' leaving movement from the parking spaces and movement into the parking spaces, using the information data about the parking sections and the parking spaces stored in the memory according to the detected leaving movement from the parking spaces or the detected parking movement of one or more other vehicles on the parking spaces ([0079] generated events include a new vehicle is entering the parking space, the current parked vehicle is leaving the parking space; Claim 13 the parking space management system comprising an electronic motion detector system and associated hardware and software, used by the said parking space monitor to identify if there is a vehicle entering or leaving said parking space).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jain and Schulz with Davies in order to provide a simple intuitive method for allocating and reserving parking spaces, as suggested by Davies ([0005]).
Regarding Claim 4, Jain discloses image sensors are one or more sensors selected from among cameras, radars, and light detection and ranging (LIDAR) sensors ([0023] radar; [0036]).
Regarding Claim 6, Jain discloses a parking space notification method for detecting a parking section and a parking space and guiding a driver on the detected parking section and the detected parking space (Abstract, [0032], [0029] displays information), the parking space notification method comprising the steps of: 
a) detecting a parking section and a parking space available for parking using at least one of image sensors or distance detection sensors ([0023], [0036], Fig 4); 
b) storing information data about the parking section and the parking space in a memory ([0025], [0045]); and 
c) determining parking data through the image sensors and updating the information data  updates the available parking space estimates); but doesn’t specify determining a parking or leaving event.
Schulz discloses distance detection ([0057] ultrasound sensors are provided for a distance measuring system and are connected to the evaluation unit) and detecting a parking or leaving event ([0028] it may be ascertained whether a vehicle is in a typical position for leaving a parking place).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jain with Schulz using detection of a parking or leaving event in order to provide a system for automatically detecting parking places that are becoming free when travelling through a specific road section, as suggested by Schulz (Abstract, [0008]).
Regarding the new limitation of detecting a leaving and parking movement of another vehicle:
Jain teaches image sensors each configured to generate data for images for detecting one or more parking spaces available for parking and one or more parking sections which are regions defining the parking spaces (Fig 4; [0023] radar sensors gather data about a parking lot (section/region)…processes the radar detection data to estimate parking space (space) boundaries; [0036] radar units include synthetic aperture radar);
a controller (102, 204) configured to process information about the parking sections and the parking spaces by using at least one of the data generated by the image sensors or the distances detected by the distance detection sensors ([0023] the radar detection data is provided to a neural network model as an input. Algorithms employing neural networks can be trained to recognize parked vehicles and conflicting data regarding debris, shopping carts, street lamps, traffic signs, pedestrians, etc.);
a memory ([0025], [0045] system memory); storing information data about all of the parking sections and the parking spaces which is processed by the controller ([0056] vehicle parking module 206 can continually update the available parking space estimates),
wherein the controller detects parking data through the image sensors and updates the information data stored in the memory when the event occurs ([0056] updates the available parking space estimates); but doesn’t teach distance detection and doesn’t specify detecting a parking or leaving event.
Schulz discloses distance detection distance detection sensors each configured to detect distances to obstacles for detecting the parking sections and the parking spaces ([0057] ultrasound sensors are provided for a distance measuring system and are connected to the evaluation unit) and detecting a parking or leaving event ([0028] it may be ascertained whether a vehicle is in a typical position for leaving a parking place).
Davies teaches detecting other vehicles' leaving movement from the parking spaces and parking movement into the parking spaces, using the information data about the parking sections and the parking spaces stored in the memory according to the detected leaving movement from the parking spaces or the detected parking movement of one or more other vehicles on the parking spaces ([0079], Claim 13).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jain and Schulz with Davies in order to provide a simple intuitive method for allocating and reserving parking spaces, as suggested by Davies ([0005]).
it may be ascertained whether a vehicle is in a typical position for leaving a parking place).
Davies teaches the detecting of one or more other vehicles' leaving movement from the parking spaces and the parking movement of one or more other vehicles on the parking spaces, comprises detecting a vehicle body of the one or more other vehicles to detect the leaving movement from the parking spaces and the parking movement of one or more other vehicles on the parking spaces ([0079], Claim 13).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, Schulz and Davies, further in view of LONG-TAI et al. (Long-Tai; US 2009/0167564).
Regarding Claim 2, Jain discloses an input unit for user interface ([0030]); and a display unit configured to display the parking section and the parking space available for parking under control of the controller ([0029] displays information to the user), but doesn’t teach receiving a command for checking the parking space from a driver.
In the same field of endeavor, Long-Tai discloses a parking guidance device storing the information of length and width of a car, which comprises: a central controller, a distance detector electrically connecting to said central controller for detecting the distances from obstacles, an image detector electrically connecting to said central controller for detecting the shape of a parking space, a rotating detector for detecting the direction of said car, a human-machine operation interface electrically connecting to said central controller for inputting signals, and a car controller area network bus interface electrically connecting to said central controller for controlling wheel, engine and braking system, wherein said central controller 
Long-Tai discloses an input unit configured to receive a command for checking the parking space from a driver ([0039] the human-machine operation interface 14 is provided to a driver of the car for enabling the same to input commands to the parking guidance device, such as parameter configuration, activation, deactivation); and a display unit configured to display the parking section and the parking space available for parking under control of the controller which receives the command for checking the parking space ([0041] display unit 16 is electrically connected to the main calculation unit 100 through the 2D/3D image accelerator 160, which is used for displaying information relating to the images surrounding the car, the locality of the car in a real time manner).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jain and Schulz with Long-Tai using a command from the driver in order to activate the system when it is time to park the vehicle and save energy when not required.
Regarding Claim 7, Schulz discloses after step b) or c), making an image of the information data about the parking section and the parking space, which is stored in the memory ([0037] a camera records optical images of an area to the side of the vehicle and/or behind the vehicle), and displaying the image on a display unit ( [0051] images on a display screen), but doesn’t specify a driver request.
Long-Tai discloses a driver request for a parking space check ([0039] driver commands activation).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jain, Schulz, Davies, and Long-Tai, further in view of Gieseke et al. (Gieseke; US 2015/0344028).
Regarding Claim 3, Long-Tai discloses an autonomous parking controller configured to autonomously park a vehicle in the parking space by controlling steering, driving and braking, according to the information about the parking section and the information about the parking space, which are stored in the memory, when an autonomous parking command is input through the input unit ([0009] directs the car to move autonomously in a moving track conforming to the parking track by controlling the wheel, engine and braking system of the car, [0042] performs an autonomous control upon the wheel, engine and braking system 13 through the car controller area network bus interface 130 for directing the car to move in a moving track conforming to the parking track so as to park the car in an automatic manner), but doesn’t specify shifting.
In the same field of endeavor, Gieseke discloses a driver assistance system of a vehicle includes a vehicle environmental sensor having a field of sensing exterior of the vehicle. When the vehicle is operated, a sensor data processor receives captured sensor data that is representative of the vehicle surrounding scene. The sensor data processor fuses the sensor data with map data to generate an annotated master map of the scene captured by the sensor. A display device is operable to display information for viewing by a driver of the vehicle.
Gieseke discloses autonomously shifting a vehicle when parking ([0062] can accelerate, brake and shift gears autonomously and maneuver until the vehicle is parked).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jain and Schulz and Long-Tai with Gieseke using shifting in order to assist the driver in parking at a parking space, as suggested by Gieseke ([0004]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jain, Schulz and Davies, further in view of Gotzig et al. (Gotzig; US 2005/0035879).
Regarding Claim 5, Schulz discloses the distance detection sensors are ultrasonic sensors ([0057] ultrasound sensors), but doesn’t specify detecting the parking section and the parking space by detecting the distances to the obstacles and intervals.
In the same field of endeavor, Gotzig discloses a method for operating a parking assistance system for a vehicle, comprising a distance sensor that detects at least sections of the lateral immediate vicinity of the vehicle and a path sensor that detects the path travelled by the vehicle.  A control device determines the length and width of a parking space from the values measured by the sensors as the vehicle drives past the parking space. Measured length and width of the parking space are corrected depending on the speed of the vehicle as it drives past the parking space, the measurement is taken by means of the distance sensor.
Gotzig discloses distance detection sensors are ultrasonic sensors ([0015] the distance sensor may be an ultrasonic sensor), and detecting the parking section and the parking space by detecting the distances to the obstacles and intervals ([0005] the length and width of the parking space is determined in a conventional method is corrected by a correction value in dependence on the lateral distance between the vehicle and the objects bordering the parking space (interval), e.g. two parking vehicles (obstacle)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jain and Schulz with Gotzig detecting obstacles and intervals in order to provide a parking assist system where the size of the parking space is determined with maximum accuracy when passing the parking space, as suggested by Gotzig ([0004]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jain, Schulz and Davies, further in view of Chew (US 2005/0083212).
Regarding Claim 9, Schulz discloses a trajectory of light of the another vehicle is detected so that whether the another vehicle is parking or leaving is determined ([0066] optical images of another vehicle can be analyzed including flashing light signals emitted by the vehicle that are typical for a vehicle leaving a parking place). Schulz teaches using light signals captured in images to determine movement of a vehicle ([0066]).
Davies teaches the detecting of one or more other vehicles' leaving movement from the parking spaces and the parking movement of one or more other vehicles on the parking spaces, comprises detecting a movement of the one or more other vehicles to detect the leaving movement from the parking spaces and the parking movement of one or more other vehicles on the parking spaces ([0079], Claim 13)
Shulz uses a trajectory of light to determine a leaving movement, but doesn’t specify determining a parking movement.
In the same field of endeavor, Chew teaches a method for use in the management of vehicle parking in a vehicle parking area having a plurality of vehicle parking spaces, the method 
Chew teaches trajectory of light to determine a parking movement ([0084] light sensors installed at each lot to detect the present of vehicle at the lot…to count vehicles entering and leaving a parking zone).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jain, Schulz and Davies with Chew using light detection to determine the parking action of a vehicle, in order to provide the ability to efficiently determine when specific lots become available, without requiring high infrastructural, installation and maintenance costs, as suggested by Chew ([0003]).

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Schulz, further in view of Davies.
Regarding Claim 10, Jain discloses the controller is configured to detect  aerial views taken at the same time as the radar data was collected can be overlaid on radar coordinate data 203 and output from neural network module 204 can be compared to the ground truth aerial imagery data).
Davies also teaches the proximity sensor and motion detector may be implemented by hardware, or they may be implemented by software (e.g. software comparing successive images captured by the camera) ([0046]); and teaches detecting other vehicles' leaving movement from the parking spaces and parking movement into the parking spaces ([0079], Claim 13).

Regarding Claim 11, Jain discloses the controller is configured to detect radar system 211 is configured to detect objects in a parking environment…and can include one or more radar units placed toward the front of the vehicle, toward the rear of the vehicle).
Shulz teaches a camera for a parking system on the rear of the vehicle, and during a reverse drive this camera images the area behind the vehicle on a display screen. Such a rearview camera 2 can be used for the mobile system for recognizing a parking place that is free or potentially becoming free ([0051]).
Davies teaches detecting other vehicles' leaving movement from the parking spaces and parking movement into the parking spaces ([0079], Claim 13).

Regarding Claim 12, Jain discloses the detecting of one or more other  aerial views taken at the same time as the radar data was collected can be overlaid on radar coordinate data 203 and output from neural network module 204 can be compared to the ground truth aerial imagery data).
Davies teaches the proximity sensor and motion detector may be implemented by hardware, or they may be implemented by software (e.g. software comparing successive images detecting other vehicles' leaving movement from the parking spaces and parking movement into the parking spaces ([0079], Claim 13).

Regarding Claim 13, Jain discloses the detecting 
Shulz teaches a camera for a parking system on the rear of the vehicle, and during a reverse drive this camera images the area behind the vehicle on a display screen. Such a rearview camera 2 can be used for the mobile system for recognizing a parking place that is free or potentially becoming free ([0051]).
Davies teaches detecting other vehicles' leaving movement from the parking spaces and parking movement into the parking spaces ([0079], Claim 13).

Regarding Claim 14, Jain discloses the controller is further configured to detect one or more other vehicles' system includes rear facing radars and updates system [0056]).
Shulz teaches a camera for a parking system on the rear of the vehicle, and during a 
Davies teaches updating a parking space display device to provide real-time feedback to the vehicle operator regarding the vehicle parking status, including the display of personalized messages or images that are matched to the vehicle identity ([0024]). Davies teaches detecting other vehicles' leaving movement from the parking spaces and parking movement into the parking spaces ([0079], Claim 13).

Regarding Claim 15, Jain discloses the detecting of one or more other vehicles' system includes rear facing radars and updates system [0056]).
Shulz teaches a camera for a parking system on the rear of the vehicle, and during a reverse drive this camera images the area behind the vehicle on a display screen. Such a rearview camera can be used for the mobile system for recognizing a parking place that is free or potentially becoming free ([0051]).
Davies teaches updating a parking space display device to provide real-time feedback to detecting other vehicles' leaving movement from the parking spaces and parking movement into the parking spaces ([0079], Claim 13).


Response to Arguments
Applicant's arguments with respect to Claims 1-15 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685